EXHIBIT 10.01

 

English translation for convenience purposes only

 

Acquisition Agreement

 

Party A: Wuhan Kingold Jewelry Co., Ltd.

 

Registered Address: No.15, Huangpu Science and Technology Park, Jiangan District

 

Legal Representative: Zhihong Jia

 

Party B: Wuhan Wansheng House Purchasing Limited

 

Registered Address: No.33, Building 8, Libeiyi Village, Qiaokou District

 

Legal Representative: Yumei Chen

 

Party C: Wuhan Huayuan Science and Technology Development Limited Company

 

Registered Address: No.8, Hanhuang Road, Jiangan District, Wuhan City

 

Legal Representative: Huafeng Li

 

Whereas,

 

1. Party C, Wuhan Huayuan Science and Technology Development Limited Company is
the subject of Shanghai Creative Industry Park Project Development, and is
mainly engaged in the development and management of the Shanghai Creative
Industry Park.

 

2. Party B purchased all shareholdings and projects from Party C in July 2013.
Party C took charge of the development and management of the Shanghai Creative
Industry Park.

 

After friendly negotiations, Party A, Party B and Party C reached an agreement
whereby Party A will purchase 100% of the shareholdings and project of Shanghai
Creative Industry Park from Party C, authorizing Party B to take charge of
completing construction of the project and other matters in the name of Party C.
The following agreement should be recognized by three parties:

 

 

 

 

English translation for convenience purposes only

 

I. General information of Party C and the project

 

1. Project name: Shanghai Creative Industry Park (plan to rename as Kingold
Jewelry International Industry Park)

 

2. Project address: No.12, Hanhuang Road, Jiangan District

 

3. Floor area of project and land usage:

 

The development project covers an area of 66,666 square meters and the land
usage is industrial land; the numbering of land parcel is Wuhan National No.975;
sale confirmation of use right of state-owned land in 2007.

 

4. Project scale:

 

Specific contents of the development and construction on the parcel mentioned in
this agreement include:

 

1) Overall floorage of project is 192,149 square meters (subject to the document
planned and approved by government, in which the ground floorage is 154,702
square meters and the underground floorage is 37,447 square meters). The site
coverage is 30%, plot ratio is 2.3 and ratio of green space is 25%.

 

2) The plan is to construct three buildings (buildings #1, #2 and #7, one to two
floors each) as show centers, two buildings (buildings #6 and #7, three or more
floors each) as the enterprise research and development center and three
buildings (buildings #3, #4, and #5) as the enterprise’s headquarter base, thus
seven buildings in total. The plan is also to construct the guard room and other
public buildings as supporting facilities, to construct water and electricity
facilities in the park, to construct a road, to construct a parking lot and to
construct landscaping facilities.

 

5. Current situation of Party C’s shareholdings:

 

 

 

 

English translation for convenience purposes only

 

1 ) The registered capital of Party C is 62 million Yuan

 

2 ) Party B has purchased 100% shareholding from Wang Changzhen and Wei
Shengnian, the Party C’s original shareholder, Shanghai Zhisheng Investment
Management Co. Ltd. He

 

3 ) Corporate legal representative: Li Huafeng

 

II. Acquisition mode of Party A

 

1. Party A purchases 100% shareholding from Party C.

 

2. Party A authorizes Party B to complete the agent construction of Shanghai
Creative Industry Park (plan to rename as Kingold Jewelry International Industry
Park). The construction standards (the house delivery standard of Party B to
Party A after completing construction) are contained in appendix one of the
agreement.

 

3. The total amounts of shareholding acquisition and agent construction paid by
Party A to Party B are 1 billion Yuan (including the amount of agent
construction for 20 million Yuan).

 

III. Party A’s rights and obligations

 

1. According to the agreement, Party A will immediately and entirely pay Party B
the amounts of shareholding acquisition and agent construction.

 

2. After fulfilling the foregoing payment obligation, Party A is entitled to
enjoy Party C’s 100% shareholding and the agreed assets.

 

IV. Party B’s rights and obligations

 

1. According to the agreement, Party B has the right to collect the payments of
shareholding acquisition and agent construction from Party A.

 

 

 

 

English translation for convenience purposes only

 

2. In accordance with the agreement, Party B must change and register Party C’s
shareholding to Party A’s name and complete the construction of Shanghai
Creative Industry Park (plan to rename as Kingold Jewelry International Industry
Park) and various inspection and acceptance, presale and ownership registration
procedures and consign to Party A.

 

V. Mode of payment:

 

1. Party A shall pay Party B deposit about 5 million Yuan within three days
after the execution of this agreement.

 

2. Party B promises to acquire the planning permit of construction engineering
of the foregoing project and start the construction of the project within 60
days after collecting the deposit from Party A.

 

3. Party A shall pay Party B the down payment about 200 million Yuan (including
the paid deposit) within three days after Party B transacts the planning permit
of construction engineering of foregoing project. 15 days after Party A pays
Party B the down payment, Party B shall transfer and register 60% of Party C’s
shareholding to Party A’s name.

 

4. Before January 20, 2014, Party A shall pay Party B the second installment
about 50 million Yuan.

 

5. Before the end of June 2014, Party B promises to complete the basement
capping of the project. Party A shall pay Party B the third installment about B
100 million Yuan before June 30, 2014.

 

6. Before the end of September 2014, after Party B promises to complete the
project structure capping and transact the project pre-sale license, Party A
shall pay Party B the fourth installment about 150 million Yuan before September
30.

 

7. Before January 20, 2015, Party A shall pay Party B the fifth installment
about 150 million Yuan.

 

 

 

 

English translation for convenience purposes only

 

8. Before June 30, 2015, Party B shall complete all works of construction
(including landscaping, water and electricity facility and other public
facilities), inspection and acceptance and initial registration. Ten days after
Party A finishes inspecting and accepts such works, Party A shall pay Party B
all remaining payments. Ten days after Party A pays all remaining payments,
Party B shall transfer all shareholding of Party C to Party A.

 

VI. Guarantee and commitment

 

1. Party B shall guarantee that all information about Party C provided to Party
A is true and legal when signing this agreement. The information includes, but
is not limited to, the financial condition and conditions of production and
management, industrial and commercial registration of the company, assets,
project development and tax payments. The project of Shanghai Creative Industry
Park of Party C’s Company has acquired various licenses examined and approved by
the government and the documents of project development and construction have
the continuous effectiveness, and guarantees there is no potential situation
that various approved licenses and documents of project development and
construction lose effectiveness; all equities of Party C’s Company do not
encounter the situations such as assignment, setting pledge, pledge, sealed up
and frozen by court (e.g. after signing this agreement, if the equities of Party
C’s Company are limited due to asset financing and pre-sale made by Party A in
the name of project, related responsibilities shall be assumed by Party A).

 

2. Party B’s guarantee

 

In accordance with the agreed standard construction in this agreement, complete
the work of agent construction on schedule and the construction quality shall
accord with national construction standard and acceptance standard; transact the
change and registration of shareholding according to the agreement.

 

3. Party A shall guarantee to pay Party B contract payment by the agreed amount
and deadline in this agreement.

 

 

 

 

English translation for convenience purposes only

 

4. This project is contracted construction mode. Party A guarantees not to
intervene in the normal agent construction work of Party B. financial personnel
dispatched by Party A to Party C shall only take charge of supervising the funds
used in this project construction.

 

Any party shall take the responsibility for breach of the contract agreed in
this agreement in case of violating the foregoing guarantees and commitments.

 

VII. Special agreement

 

1. After paying the down payment, Party A is entitled to appoint Hu Qiao as the
chief financial officer of Party C’s Company, in charge of supervising the usage
of funds for construction.

 

2. After paying the down payment and possessing the financial conditions of
project construction in progress, in case Party A makes financing by the project
or asset of Party C for the project construction requirement, Party B and Party
C shall cooperate. Party A guarantees to prior pay the funds raised in the
above-mentioned method to Party B, used for project construction. Financing
charges and financial costs shall be borne by Party A.

 

3. Except with the agreement of both parties, neither party shall transfer any
right and obligation specified in this agreement to the third party before
obtaining the written permission of the other party. Without the written
permission of the other party, either party transfers this agreement to the
third party, which is invalid.

 

4. Party recognizes all commitments of this agreement.

 

VIII. Confidential agreement

 

Party A, B and C guarantee to keep confidential all the documents and data
(including business secrets, corporate planning, operating activity, financial
information, technological information, management information and other
business secrets) that belong to the other party in the process of discussing,
signing and executing this agreement. Without the permission of original
provider of the data and documents, the other party shall not be allowed to
betray all or partial contents of the business secret to the third party,
otherwise stipulated by laws and regulations or other agreements made by
parties. The confidentiality period is two years. Otherwise, the defaulting
party shall compensate the other party for the resulting specific economic loss.

 

 

 

 

English translation for convenience purposes only

 

IX. Responsibility for default

 

1. Party A and Party B shall comprehensively and actually fulfill various
obligations established in the agreed terms of this agreement. In case any party
fails to fulfill its obligations according to the agreement, it violates the
agreement and shall take responsibility for default. Except for continuously
fulfilling the contractual obligation, the defaulting party shall compensate the
other party for all economic loss arising from such default.

 

2. In case Party B fails to complete the work of construction and development by
the agreed plan and deadline for its own reasons, Party B shall compensate all
economic loss caused to Party A, and pay Party A liquidated damages by one in a
million of the amounts paid by Party A every day until the agreed upon work has
been completed.

 

3. Without the permission of the other party, one party shall not be allowed to
privately transfer its shares or property to the third party. Otherwise, the
default shall compensate the observant party all economic loss caused by this.

 

 

 

 

English translation for convenience purposes only

 

4. In case the project is suspended or terminated owing to the violation of this
agreement or the grievous fault or violation of law and discipline, the party
shall take all legal responsibilities and the responsibility of economic
compensation. Meanwhile, compensate all economic loss caused to the observant
party.

 

5. Whereas, Party B takes full responsible for Party C’s Company. Party B
promises it shall undertake all credit and debt (except those formed by Party
A’s financing requirement or pre-sale)and all losses (including but limited to
economic loss, etc) caused by judicial dispute and other behaviors for violating
national laws and regulations by itself and also bear all losses caused to Party
A.

 

6. In case Party A delays payment for more than 45 days, Party B shall be
entitled to terminate this agreement by itself. Party A shall transact Party C’s
shareholding to Party B within 15 days after receiving the written notice of the
rescission of the agreement. Party B shall return all capital paid by Party A
within 60 days after the termination of contract.

 

X. Force majeure

 

1. In case any party fails to fulfill all or partial obligations under this
contract owing to the impact of events of force majeure, the fulfillment of this
obligation shall be suspended during the period when the events of force majeure
affect its fulfillment.

 

2. In case of events of force majeure, both parties shall immediately make
friendly negotiation to determine how to execute the contract. After the events
of force majeure or influences are terminated or eliminated, both parties shall
immediately recover the fulfillment of various obligations under this agreement.
In case any party losses the ability to continuously fulfill the contract
because force majeure and influences cannot be terminated or eliminated, both
parties can negotiate to terminate the contract or temporarily delay the
fulfillment of contract. Besides, one party who encounters the force majeure
shall not take responsibility. In case the force majeure takes place after the
delay in performance, the party involved cannot be exempted from liability.

 

 

 

 

English translation for convenience purposes only

 

XI. Treatment of disputes

 

1. This agreement is governed and explained by laws of the PRC.

 

2. Disputes arising in the fulfillment shall be negotiated and settled by both
parties or mediated by the relevant department. In case negotiation or mediation
should fail, both parties can prosecute in people’s court with right of
jurisdiction.

 

XII. Agreement of notice and notification

 

1. According to the contract, all notices and notifications sent by one party to
the other party, documents of parties and notice, notification and requirement
related to this agreement shall be delivered in the written form (e.g., letter,
fax, telegram, face-to-face delivery, etc.). In case of failure to deliver in an
above-mentioned form, the party can adopt the form of service by publication.

 

2. In case of changing notice or contact address, one party shall inform the
other party in written form within seven days of the date of change. Otherwise,
the party who fails to give notice shall take the relevant responsibility.

 

3. The contact addresses of the three parties are as follows:

 

Contact address of Party A: No.15, Huangpu Science and Technology Park, Jiangan
District

 

Contact address of Party B: No.33, Building 8, Libeiyi Village, Qiaokou District

 

Contact address of Party C: No.8, Hanhuang Road, Jiangan District, Wuhan City

 

 

 

 

English translation for convenience purposes only

 

XIII. Validity of contract

 

1. This contract shall take effect since the legal representatives or authorized
representatives of all parties sign and seal.

 

2. This agreement is made in sextuplicate, two copies for each party, with equal
legal effect.

 

Party A (seal): _________________

 

Entrusted agent (signature): ________________

 

Party B (seal): ______________

 

Entrusted agent (signature): _________________

 

Party C (seal): ______________

 

Entrusted agent (signature): ________________

October 23, 2013

 

 

 

